Citation Nr: 1332869	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the calculated amount of $6,709.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2010 decision of the Committee on Waivers and Compromises (COWAC) at a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a waiver.

The Board notes that the January 2010 determination and the April 2010 statement by the Veteran's representative discussed below are included in the Veteran's electronic (Virtual VA) record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010 the RO denied the Veteran's request for a waiver of overpayment.  Subsequently, in April 2010 the Veteran's representative submitted a statement reporting:

The claimant requested a waiver on overpayment and received a denial [in January 2010].  He then received a VA letter dated March [ ], 2010 for overpayment.  He was not allowed to establish a payment plan before his debt was submitted to the Department of the Treasury for collections on April [ ], 2010.  We feel that the claimant was not allowed due process to establish a payment plan.  The claimant request a hearing with the Committee on Waiver to have an opportunity to explain his situation in order to establish action on the overpayment. 

This statement bears a May 2010 date stamp from the VA Debt Management Center (DMC).

In December 2011 the Veteran's representative submitted a statement requesting:

Please take action to consider the following: The [V]eteran filed a Notice of Disagreement and requested a hearing because of the debt.  The VA did not respond.  Request the status of his Notice of Disagreement filed on February [ ], 2010.

The Veteran's representative included a copy of the Notice of Disagreement filed.

The Board finds that the April 2010 statement represents a Notice of Disagreement with the January 2010 denial of waiver of overpayment.  To date, the Veteran has not been issued a Statement of the Case (SOC) with respect to the issue of waiver of overpayment.  Under the circumstances, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim of entitlement to waiver of recovery of an overpayment in the calculated amount of $6,709.00, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


